         Case 1:20-cv-01840-DLC Document 13 Filed 07/13/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 CHARLES MICHAEL KEE,                 :
                                      :
                      Plaintiff,      :                  20cv1840 (DLC)
                                      :
                -v-                   :                        ORDER
                                      :
 UNITED STATES OF AMERICA,            :
                                      :
                      Defendant.      :
                                      :
 ------------------------------------ X

DENISE COTE, United States District Judge:

     Charles Michael Kee first sought the return of seized

property -- a gold watch, a beeper, a lighter, a wallet with an

identification card and papers, a hat, jewelry, keys, a

cellphone, and $2000 in cash -- by filing in the criminal case a

motion under Federal Rule of Civil Procedure 41(g) on February

26, 2001.     At that time, the direct appeal of Kee’s conviction

was pending, the Government opposed the motion, and the Court

denied Kee’s motion as premature.         See Kee v. United States, No.

01-CV-1657 (DLC), 2001 WL 897175, at *1 and n.2 (S.D.N.Y. Aug.

9, 2001).

     On October 3, 2017, Kee filed a second petition seeking the

return of property, asserting that the Government had failed to

return it after his direct appeal was decided.           See Kee v.

United States, ECF 1:17-CV-7732, 1 (DLC) (S.D.N.Y. filed Oct. 2,

2017).    Rather than pay the relevant fees or seek their waiver,
      Case 1:20-cv-01840-DLC Document 13 Filed 07/13/20 Page 2 of 4



Kee moved to voluntarily withdraw the action without prejudice.

On November 27, 2017, the Court dismissed the action.

     Kee filed this third petition in the criminal case on

February 8, 2019, and did not pay the relevant fees or seek

waiver of the fees.    On March 30, 2020, Kee submitted an IFP

application, but he did not submit a prisoner authorization.

Kee submitted his prisoner authorization on May 18.         The

Government opposed Kee’s motion on July 10.

     Under 28 U.S.C. § 2401(a), “every civil action commenced

against the United States shall be barred unless the complaint

is filed within six years after the right of action first

accrues.”   As Kee’s criminal proceeding ended, at the latest, on

October 7, 2002, when the Supreme Court denied certiorari, it

would appear that he had until October 7, 2008, to timely bring

the present action.

     The Government does not waive the defense of untimeliness.

Kee shall have an opportunity to present facts and argument to

support any request for equitable tolling of the statute of

limitations.   “Generally, a litigant seeking equitable tolling

bears the burden of establishing two elements: (1) that he has

been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way.”        Watson v. United

States, 865 F.3d 123, 132 (2d Cir. 2017) (citation omitted).          A


                                   2
      Case 1:20-cv-01840-DLC Document 13 Filed 07/13/20 Page 3 of 4



petitioner seeking equitable tolling must show a “causal

relationship between the extraordinary circumstances on which

the claim for equitable tolling rests and the lateness of his

filing, a demonstration that cannot be made if the petitioner,

acting with reasonable diligence, could have filed on time

notwithstanding the extraordinary circumstances.”         Jenkins v.

Greene, 630 F.3d 298, 303 (2d Cir. 2010) (citation omitted).

The petitioner must have exercised “reasonable diligence

throughout the period he seeks to toll.”       Phillips v.

Generations Family Health Ctr., 723 F.3d 144, 150 (2d Cir. 2013)

(citation omitted).    Accordingly, it is hereby

     ORDERED that Kee shall file by August 21, 2020, any request

for equitable tolling of the statute of limitations.         The

Government shall file any response by September 4, 2020.

     SO ORDERED:

Dated: New York, New York
       July 13, 2020

                                                DENISE COTE
                                       United States District Judge




                                   3
      Case 1:20-cv-01840-DLC Document 13 Filed 07/13/20 Page 4 of 4



Copy mailed to:
Charles Michael Kee (Register # 43930-054)
FCI Edgefield
Federal Correctional Institution
P.O. Box 725
Edgefield, SC 29824
